DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	Claims 5-14 are pending in the application.

Allowable Subject Matter
 	Claims 5-14 are considered allowable over the prior art of record, subject to the Obviousness Type Double Patenting rejections presented below.   	The following is an examiner’s statement of reasons for allowable subject matter: 	The prior art fails to teach or fairly suggest the present claims of Applicant.  	The closest prior art of record is Kanbara (US 2003/0014023 A1)  and Lesko (US 5643234).   	Kanbara and/or Lesko teach an ostomy pouch comprising:
 		a front panel comprising a filter assembly;
 		a rear panel comprising a stomal opening for fitting around a stoma, wherein the front and rear panels are at least partially sealed to each other along their peripheries; and
 		a center panel positioned between the front panel and rear panel, the center panel comprising a top edge attached to an outer edge of the ostomy pouch.

 	However, as to independent claim 5, Kanbara and/or Lesko fails to teach or fairly suggest the combination of: wherein the center panel attached to the front and rear panel to at least partially cover the filter assembly to protect the filter assembly from coming into contact with bodily waste from the stomal opening, and wherein the center panel is predeterminedly dimensioned and intermittently attached to the front panel to produce extra material, the extra material deterring ballooning of the pouch.
  	
	It would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Kanbara and/or Lesko to provide the combination of wherein the center panelattached to the both the front and rear panels; and wherein the center panel is predeterminedly dimensioned and intermittently attached to the front panel to produce extra material, the extra material deterring ballooning of the pouch.  One of skill would have not been motivated to provide the above combination, where Kanbara and/or Lesko fail to teach or suggest this combination.      

		Non Statutory Obviousness Type Double Patenting

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	Claims 5-14 are rejected on the ground of nonstatutory double patenting over claims 1-9 of US Patent No. US 10,285,847 B2 (‘847).  
 	As to Claims 5-14, Claims 1-9 of ‘847 disclose or suggest the claimed n ostomy appliance comprising a pouch comprising: a)    a front panel comprising a filter assembly;  b) a rear panel comprising a stomal opening for fitting around a stoma, wherein the front panel and rear panel are at least partly sealed to each other along their peripheries; and c) a center panel between the front panel and the rear panel comprising a top edge and a bottom edge, the center panel attached to the front and rear panel to at least partially cover the filter assembly to protect the filter assembly from coming into contact with bodily waste from the stomal opening, wherein the center panel is predeterminedly dimensioned and intermittently attached to the front panel to produce extra material, the extra material deterring ballooning of the pouch. 	The differences between present claims and the claims of ‘847 claims do not identically recite each element of current claims (e.g., using substantially similar but not identical terms, reciting additional elements and features, and providing different elements and features in different claims).  
 	However, the ‘847 claims teach or suggest each element of the current claims, such that the present claims would have been obvious over the ‘847 claims to one of ordinary skill in the art at the time of the present invention.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781